EXHIBIT EXCLUSIVE DISTRIBUTION AGREEMENT THIS EXCLUSIVE DISTRIBUTION AGREEMENT (this “Agreement”) is entered into this 21st day of May, 2009 (the “Effective Date”), between CARBON REDUCER INDUSTRIES, LTD., a Thailand corporation (“CRI”) and CARBON CREDITS INTERNATIONAL, INC., a Nevada corporation (“Licensee). RECITALS WHEREAS, CRI has developed and owns all right, title and interest in and to certain proprietary energy reduction products, services and solutions (“CRI Solutions”); and WHEREAS, CRI desires to grant to Licensee an exclusive, perpetuallicense to distribute, market,sell, license, advertise, sub-license and otherwise commercially exploit the CRI Solutions throughout the Territory (as described below) upon the terms and conditions set forth herein. AGREEMENT 1.GRANT OF RIGHTS.CRI hereby grants to Licensee an exclusive, non-transferable right and license throughout the Territory to distribute, market, sell, license, advertise, sublicense,and otherwise commercially exploit the CRI Solutions throughout the Territory during the Term.
